DETAIL ACTION
Claims 1-4, 7-10 and 13-18 are allowed in this Office Action (Re-numbered 1-14).
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments (pages 9-10) dated Novermber 30, 2020, regarding the features of claims 1, 7 and 13, the claimed features “generating, from the original smart asset, a remainder smart asset and a transfer smart asset that each include the same properties as the original smart asset; assigning a first identifier and a first value to the remainder smart asset, wherein the first value is a remainder of an original value of the original smart asset minus the transfer value, and assigning a second identifier and the transfer value to the transfer smart asset; recording the remainder smart asset to the sending node of the blockchain network and recording the transfer smart asset to the receiving node of the blockchain network; and deleting the original smart asset upon recording the remainder and the transfer smart assets”, “ in response to determining that the transfer smart asset is capable of being merged with the target smart asset, automatically: updating the target smart asset to include properties of the 
	The prior art Ding et al. (CN 105976246) discloses an invention relates to a block chain-based digital asset superposition method and device. The method includes the following steps that: transfer information is generated according to the recipient address of digital assets, the transfer-out party address of the digital assets, transfer object information, and the amount or numerical value of transfer assets; whether digital assets corresponding to the transfer object information can be superposed to digital assets corresponding to the recipient address is determined according to the type of the digital assets corresponding to the transfer object information and the type of the digital assets corresponding to the recipient address; and if the digital assets corresponding to the transfer object information can be superposed to the digital assets corresponding to the recipient address, a transfer packing server packs the transfer information, stamps the transfer information with a time stamp and broadcasts the transfer information in a whole network. With the method and device of the invention adopted, problems such as a problem of difficulty in transfer caused by the large variety of digital assets can be solved..
The prior art, Castagna (US 2018/0139186) discloses a system uses cryptographic keys and hashes to combine and dissociate blockchain records from the private blockchains two or more entities. The system provides a mechanism by which blockchains owned by distinct entities may be multiplexed upon formation of a union between the entities, in order to securely share data records and establish an authentic, 
	The prior art, Treat et al. (US 10,298,585) discloses a system supports asset transfers among blockchains of differing distributed ledger technologies using interop circuitry. The interop circuitry may receive asset permissions from origin and target participant circuitry. The asset permissions may support transfer of an asset from an origin blockchain to a target blockchain. The interop circuitry, acting on behalf of the origin and target participant circuitry, locks an asset on the origin blockchain. Then the interop circuitry creates the asset on the target blockchain. The locking of the asset on the origin blockchain may prevent a double-expend opportunity, where the asset can be redeemed on the origin blockchain and on the target blockchain
	The prior art, Meister et al. (US 2018/0356989) discloses protecting data stored on a storage system through the use of different storage levels, including: creating a snapshot of a dataset stored on a storage system, wherein the snapshot includes user data and metadata, and wherein the metadata describes the storage layout of the dataset, offloading the snapshot to a first storage level storage system, and migrating, in accordance with a lifecycle policy, the snapshot from the first storage level storage system onto a second storage level storage system.. 
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/KRIS E MACKES/Primary Examiner, Art Unit 2153